Memorandum: Defendant has made an informal application for coram, nobis relief ■based upon his allegation that he was denied counsel upon a review by the court of a judgment of May 10, 1955, of Onondaga County Court convicting him upon a plea of guilty of burglary, third degree, and grand larceny, second degree. The judgment was affirmed by us on December 23, 1959 (9 A D 2d 1022). The records of this court disclose that defendant moved pro se on July 8, 1958, for leave to appeal as a poor person but did not request assignment of counsel. The requested relief was granted (8 A D 2d 1001, 1002). Thereafter defendant served a brief of 57 pages with an appendix of 11 pages. We view his present contention that he was deprived of counsel on the appeal as wholly without merit.